Citation Nr: 0624132	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-17 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Berlin, Law Clerk





INTRODUCTION

The veteran served on active military duty from September 
1978 to September 1982.  In addition, she had subsequent 
reserve service through September 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In that decision, the RO denied 
the issues of entitlement to service connection for a 
psychiatric disorder and entitlement to service connection 
for degenerative disc disease.  

Following receipt of notification of the February 2003 
determination, the veteran perfected a timely appeal with 
respect to the denial of her psychiatric claim.  Although she 
filed a timely notice of disagreement with regard to her 
degenerative disc disease claim and was issued a statement of 
the case pertaining to this issue, she failed to perfect an 
appeal of the denial of this claim by filing a substantive 
appeal.  As such, the issue of entitlement to service 
connection for degenerative disc disease is not in appellate 
status before the Board at this time.  

VA treatment records report that the veteran has a history of 
post-traumatic stress disorder (PTSD) and a document from a 
VA Clinical Social Worker indicates that the veteran has 
"prolonged" PTSD.  PTSD was discussed in both the February 
2003 rating decision and in the August 2003 statement of the 
case (SOC).  However, in both documents, the issue is framed 
as "[s]ervice connection for bipolar disorder, type II 
(claimed as a psychiatric condition)."  Neither of these 
documents specifically indicate that the issue of service 
connection for PTSD was adjudicated.  The March 2003 
notification letter (regarding the February 2003 rating 
decision) is silent on this issue.  The record does not 
reflect that there has been any particular development of the 
matter of service connection for PTSD, such as stressor 
identification and verification, or for service connection 
for a psychiatric disorder other than bipolar disorder. It is 
unclear from the record whether the veteran desires to pursue 
a claim for service connection for PTSD or a psychiatric 
disorder other than bipolar disorder.  See Richardson v. 
Nicholson, 20 Vet. App. 64 (2006) (highlighting VA's duty to 
determine whether a claim has been reasonably raised based 
upon a full and sympathetic reading of the veteran's 
submissions).  Hence, this matter is referred back to the 
originating agency for clarification and appropriate action.

During the current appeal, and specifically in May 2004, the 
veteran's claims folder was transferred to the RO in Boston, 
Massachusetts.  

This appeal is being REMANDED to the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

Review of the claims folder indicates that the Providence RO 
made several attempts to procure the veteran's service 
medical records from her period of active military duty.  In 
a November 2002 letter, the RO attempted to inform the 
veteran of the unavailability of her service medical records 
from her active military duty.  The letter was returned to 
the RO as undeliverable.  However, according to a February 
2003 phone conversation with RO personnel, the veteran 
confirmed that she did not have possession of those service 
medical records.  Service medical records of her subsequent 
reserve duty, however, have been associated with her claims 
folder.  

According to the veteran's claims folder, she served under 
two other names: "[redacted]" and "[redacted]."  In November 
2001, the RO submitted a VA Form 21-3101 (Request for 
Information) to the National Personnel Records Center (NPRC), 
adding the names above to the request.  A February 2003 
letter from the NPRC detailed the action that it would take 
on the information request and, specifically, referred the 
inquiry to the VA Team located in St. Louis, Missouri.  
According to the letter, the RO was supposed to receive a 
response from the VA Team in St. Louis.  To date, however, 
the RO has not received a response from the VA Team as to the 
availability of the veteran's records.  Moreover, it is 
unclear whether any searches were completed using the 
veteran's former names.  A remand is necessary, therefore, to 
accord the RO, through the AMC, an opportunity to obtain any 
available service medical records from the VA Team in St. 
Louis.

VA procedures mandate that, when service records are 
unavailable, a claimant should be advised of the requirement 
that he/she submit any relevant documents in his/her 
possession.  See M21-1MR, Part III, Subpart iii, ch. 2., 
Section I, para. 59(a).  See also M21-1MR, Part III, Subpart 
iii, ch. 2, Section E, para. 27(b) (which contains a partial 
list of alternative documents that might substitute for 
service medical records, including, for example, VA military 
files; statements from service medical personnel; "buddy" 
certificates or affidavits; state or local accident and 
police reports; employment physical examination reports; 
medical evidence from civilian/private hospitals, clinics, 
and physicians where or by whom a veteran was treated, either 
during service or shortly after separation; letters written 
during service; photographs taken during service; pharmacy 
prescription records; and/or insurance examination reports); 
M21-1MR, Part III, Subpart iii, ch.2, Section I, para. 60(b) 
(which states that one of the duties of a military records 
specialist is to serve as the contact point with service 
departments and other Federal records custodians if it is 
necessary to return to or request service records outside of 
normal channels).

In addition, the manual provisions provide that, if the 
service department determines that it cannot locate the 
requested service records, a formal finding regarding the 
unavailability of those documents must be prepared; the 
veteran must be informed of the evidence that VA was unable 
to secure, as well as the efforts that were made to secure 
the evidence; and a decision based on the evidence of record 
must be made.  M21-1MR, Part III, Subpart iii, ch. 2, Section 
I, para. 59(b)-(c).  Once the formal finding of 
unavailability has been made, the claimant must be notified 
either by telephone with an appropriate report of contact 
made, or by written notice.  M21-1MR, Part III, Subpart iii, 
ch. 2, Section I, para. 59(e).
In the present case, the RO has not made a formal finding 
concerning the unavailability of the veteran's service 
medical records and has not notified her of her opportunity 
to submit alternative sources of her service medical records.  
Thus, if further attempts to locate the veteran's service 
medical records prove to be futile on remand, the RO, through 
the AMC, should provide the veteran with the required 
notification and formal finding.

Furthermore, on multiple occasions between 2002 and 2003, the 
veteran reported receiving psychiatric treatment at the VA 
Outpatient Clinic in Worcester, Massachusetts.  A November 
2002 statement from a clinical social worker at that VA 
clinic is included in the claims folder.   However, the 
actual records of psychiatric treatment that the veteran has 
received at the clinic have not been procured and associated 
with her claims file.  In addition, the February 2003 rating 
decision states that the veteran received treatment at 
"Butler Hospital" for a psychiatric problem on multiple 
occasions before entering service and was admitted to a 
psychiatric hospital "in California" between six and eight 
times after leaving service.  Clearly, these records are 
potentially of great probative value in adjudicating this 
claim.  It does not appear that attempts have been made to 
further identify and obtain these records.  On remand, 
therefore, an attempt should be made to identify and obtain 
these records and associate them with the veteran's claims 
folder.

The claims folder contains a VA Form 21-22, Appointment Of 
Veterans Service Organization As Claimant's Representative, 
dated in April 2001, which effectuates the appointment of the 
Veterans of Foreign Wars of the United States (VFW) as the 
veteran's representative.  In a subsequent statement dated in 
September 2004, an attorney notes that his office 
"represents . . . [the veteran] in her quest to obtain 
Veterans benefits."  The pertinent regulation provides that 
a "specific claim may be prosecuted at any one time by only 
one recognized organization, attorney, agent or other person 
properly designated to represent the appellant."  38 C.F.R. 
§ 20.601 (2005).  As the case must be remanded for the 
reasons specified above, the veteran should be asked to 
clarify her representation.  

Accordingly, the case is REMANDED for the following action:

1.	Ask the veteran to clarify her 
representation.  In particular, ask 
her to specify if she desires to have 
the VFW continue as her 
representative, whether she wishes to 
have the private attorney who 
submitted the September 2004 
statement represent her, or whether 
she wishes to have some other 
recognized organization, attorney, 
agent or other person properly 
designated represent her.  Any 
response received from the veteran 
should be associated with her claims 
folder.

2.	Contact the National Personnel 
Records Center and/or the VA 
Team/Prevedel-3 at 9700 Page Ave., 
St. Louis, Missouri 63132-5100, to 
attempt to obtain the veteran's 
service medical records.  The request 
should clearly include all names used 
by the veteran during her active 
military duty from September 1978 to 
September 1982 (including 
"[redacted]" and "[redacted].")  Any 
records obtained should be included 
in the claims file. 

3.	If the veteran's service medical 
records are unavailable and that 
further efforts to obtain those 
documents would be futile, this 
should be so indicated in writing by 
a formal finding regarding the 
unavailability of the service medical 
records.  Notice of any such finding 
must be provided to the veteran in 
accordance with established 
procedures.


4.	In the event that the service medical 
records are unavailable, advise the 
veteran of her opportunity to submit 
any relevant documents in her 
possession which may serve as a 
substitute for her service medical 
records, as set forth in the 
applicable VA Manual provisions. 

5.	Obtain records of any psychiatric 
treatment that the veteran has 
received at the VA Outpatient Clinic 
in Worcester, Massachusetts since 
January 2002.  Copies of all such 
available reports should be 
associated with the veteran's claims 
folder.  

6.	Contact the veteran and have her 
identify all health care providers 
where she received treatment for a 
psychiatric disorder, both prior to 
and subsequent to her active duty 
service from September 1978 to 
September 1982.  The veteran should 
be requested to sign authorizations 
for release of her medical records 
for each source identified.  The 
originating agency should contact any 
health care providers identified in 
order to obtain these records and 
associate them with the claims file.  
The Board is particularly interested 
in records of psychiatric treatment 
at "Butler Hospital" and the 
hospital in California where it is 
reported that the veteran received 
treatment before and directly after 
her active duty military service.  

7.	Thereafter, readjudicate the issue of 
entitlement to service connection for 
a psychiatric disorder.  If the 
decision remains in any way adverse 
to the veteran, she and her 
representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken 
on the claim for benefits, to include 
the applicable law and regulations 
considered pertinent to the issue on 
appeal.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran unless she is 
notified by the AMC.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


